RIDER ATTACHED TO AND FORMING
PART OF LEASE DATED                                      , 2008
BY AND BETWEEN GOODRICH EXECUTIVE L.L.C., AS LANDLORD
AND TETRAGENEX PHARMACEUTICALS, INC., AS TENANT

      37. This rider is hereby made part of the lease above described to which
it is attached and in each instance in which the provisions, or any part
thereof, of this rider shall contradict or be inconsistent with the provisions,
or any part thereof, of said lease as constituted without this rider, the
provisions of this rider shall prevail and govern and the contradicted or
inconsistent provisions of said lease shall be deemed amended accordingly.

      38. LIENS

      Tenant agrees to indemnify and save Landlord harmless from and against any
and all bills for labor performed or equipment, fixtures and materials furnished
to or for Tenant, and from and against any and all liens, bills or claims
therefore or against the demised premises or the building of which it forms a
part, and from and against all losses, damages, costs, expenses, suits and
claims whatsoever in connection with the work performed by or for Tenant. The
demised premises and the building shall at all times be free of liens for labor
and materials supplied or claimed to have been supplied to or on behalf of
Tenant, and no financing statements or other security instruments shall be filed
against the demised premises or the building or the contents thereof.

      Tenant shall not directly or indirectly create or permit to be created or
to remain, and shall discharge, any mortgage, lien, security interest,
encumbrance or charge on, pledge of or conditional sale or other retention
agreement with respect to the demised premises or any part thereof, any
equipment, fixtures or materials therein, Tenant’s interest under this lease, or
any fixed rent or other rent payable under this lease. Supplementing the
provisions of Article “3” hereof, the parties agree that if any action, suit or
proceeding be brought upon any lien of the nature described in Article “3”
hereof, for the enforcement of foreclosure of the same, Tenant covenants and
agrees, at its own cost and expense, to defend the Landlord herein and to pay
any and all costs and damages, including Landlord’s attorneys’ fees, and satisfy
and discharge any judgment entered therein.

      Further supplementing the provisions of Article “3” hereof, Tenant agrees
to deliver to Landlord, not later than five (5) business days prior to the date
contemplated for the commencement of any alteration, certificates of general
liability, property damage and public liability insurance in form and content
satisfactory to Landlord together with Worker’s Compensation Insurance
certificate, all with evidence of payment of premium thereon and providing for
at least (10) days’ prior written notice of cancellation of same to Landlord.

      39. LATE CHARGE

      Whenever in this lease any sum, amount, item or charge, other than
reserved rent, shall become due and payable by Tenant to Landlord, the same
shall be deemed to be additional rent and the Landlord shall have the same
rights and remedies for the nonpayment thereof as the Landlord would have for
the nonpayment of the reserved or minimum rent herein stipulated and provided
for to be paid by the Tenant. In the event that any payment to be made by Tenant
shall become overdue for a period in excess of ten (10) days, a “late charge” of
One Hundred Dollars ($100.00) may be charged by Landlord and shall be payable by
Tenant on the 1st day of the month following Landlord’s demand therefor. The
phrase “rent” as used in this lease shall mean the fixed or minimum rent
reserved hereunder together with all other charges due from Tenant hereunder,
which collectively constitute additional rent.

1

--------------------------------------------------------------------------------



      40. DEMAND FOR CERTIFIED CHECKS

      In the event Tenant shall furnish Landlord with four (4) insufficient
funds checks during the period of this lease term, or each successive option
period if applicable, Tenant will then be required to furnish Landlord with
certified checks for all rent, additional rent, and arrears due and owing
throughout the term of the lease and/or option period. Failure by Tenant to
comply with this provision will constitute a default under the terms hereof.

      41. HEATING, VENTILATION, AND AIR CONDITIONING

      (a) As long as Tenant is not in default under this lease, the Landlord, at
its own cost and expense, shall, through the central air conditioning, heating
and ventilation system of the building, furnish and distribute in the demised
premises, ventilation and/or conditioned air (which term includes heating from
October 1st through April 30th, as well as air cooling from May 1st to September
30th) on business days (Monday through Friday, holidays excepted) from 8:30 A.M.
to 5:30 P.M. prevailing time, and on Saturdays from 8:30 A.M. to 2:00 P.M. when
in Landlord’s reasonable judgment the same is required for comfortable occupancy
of the demised premises. Tenant shall keep and cause to be kept closed the doors
(when not in use) and all of the windows in the demised premises whenever the
air conditioning system is in operation, and to lower and close the blinds when
reasonably necessary because of the sun’s position. Tenant agrees to cooperate
fully with Landlord at all times and to abide by all rules, regulations and
requirements which Landlord reasonably may prescribe for the proper functioning
and protection of the HVAC system.

      (b) Landlord shall have free and unrestricted access to all HVAC
equipment. Landlord reserves the right to interrupt, curtail, stop or suspend
any of the services herein referred when necessary because of accident, repairs,
alterations or improvements, which in the judgment of Landlord are desirable or
necessary, or to comply with government restrictions in the use of materials or
in the use of the HVAC system or because of strikes or other cause or causes
beyond the reasonable control of the Landlord, whether such other cause or
causes are similar or dissimilar to those hereinabove mentioned, and no
diminution or abatement of rent or other compensation shall or will be claimed
by the Tenant nor shall this lease or any of the obligations of the Tenant be
affected or reduced by reason of the interruptions, curtailment or suspension of
HVAC services, provided that if resumption is, or becomes, within Landlord’s
reasonable control, Landlord shall use all diligent and reasonable efforts to
cause such resumption.

      If Tenant shall require any heating, ventilation or air conditioning
service after the standard hours, Tenant shall request such service at least
twenty-four (24) hours prior to the time Tenant desires said overtime services.
Tenant agrees to pay, as additional rent, such charges for such overtime
services as Landlord reasonably may determine from time to time. Landlord’s
charges for providing such additional service shall be proportionately increased
as increases in electricity or steam rates occur. Landlord shall have the right
to decline to furnish conditioned air on hours and days other than the regular
hours and days if, in the reasonable opinion of the Landlord, the furnishing of
such service would be impractical or detrimental to the operation of the
building.

      42. TAX ESCALATION

      (a) The term “Real Property” shall mean collectively the land and the
building erected thereon.

2

--------------------------------------------------------------------------------



      (b) The term “Taxes” shall mean all the taxes and assessments, special or
otherwise, levied, assessed or imposed by Federal, State or Local Governments
against the Real Property of which the demised premises form a part. If due to a
future change in the method of taxation, any franchise, income, profit or other
tax, or other payment, shall be levied against Landlord in whole or in part in
substitution for or in lieu of any tax which would otherwise constitute a Tax,
such franchise, income, profit or other tax or payment shall be deemed to be a
Tax for the purposes hereof.

      (c) The term “Tax Year” shall mean each period of twelve (12) consecutive
months commencing on the first day of the Base Tax Year (as defined below), and
each twelve month period thereafter, or such other period as may hereafter be
duly adopted as the fiscal year for real estate tax purposes by the City of
Englewood Cliffs. As used herein and in Article 43 hereof, the phrase “term of
the lease” shall mean the original term provided for in this lease and any
renewal or extension thereof, irrespective of the sooner termination hereof by
reason of Tenant’s default.

      (d) The term “Base Tax Year” shall mean the Calendar Year 2009.

      (e) The term “Base Taxes” shall mean the Taxes payable for the Base Tax
Year.

      (f) If taxes for any Tax Year shall be increased above the Base Taxes,
then the Tenant shall pay to the Landlord as additional rent 0.68% of such
increase. The amount due hereunder shall be paid by Tenant within ten (10) days
after the Landlord shall submit a statement to Tenant, showing in reasonable
detail, the computation of the amount, if any, due hereunder to Landlord.
Landlord shall have the right, at its sole discretion, to bill Tenant the amount
due hereunder either in one lump sum or in equal monthly installments. Any such
tax increase for the Tax Year in which this lease shall end shall be
apportioned.

      (g) A tax bill for any relevant Tax Year (including the Base Tax Year)
shall be conclusive evidence of the amount of taxes imposed for such year unless
the assessment for such year be protested and, in such latter event, all
computations and payments hereunder, pending final determination of the
proceeding, shall be based upon such original tax bill, with retroactive
adjustment to be made following such final determination.

      43. OPERATING COST INCREASE

      As used in this Paragraph: (A) “Operating Costs” shall mean all reasonable
costs and expenses and taxes thereon, if any, paid or incurred by Owner or on
behalf of Owner with respect to the operation, cleaning, repair, safety,
management, security and maintenance of the demised premises and the Building
containing same, and the parking area and other Common Areas (as defined below),
in a manner consistent with that of buildings of similar type and quality in the
vicinity of the Building, including but not limited to the following: (a)
salaries, wages and bonuses paid to, and the cost of any hospitalization,
medical, surgical, union and general welfare benefits (including group life
insurance, any pension, retirement or life insurance plan and other benefit or
similar expense relating to, employees of Owner engaged in the operation,
cleaning, repair, safety, management, security or maintenance of the Building or
in providing services to tenants of the Building; (b) social security,
unemployment and other payroll taxes, the cost of providing disability and
workmen’s compensation coverage imposed by any legal requirements, union
contracts or otherwise with respect to said employees; (c) the cost of
electricity, heating, and air conditioning for the public or common area
portions of the Building; (d) gas, steam, water and other fuel and utilities;
(e) the cost of casualty, rent, liability and any other insurance on or with
respect to the Building, in limits reasonably determined by Owner in accordance
with customary and usual standards for office buildings; (f) the

3

--------------------------------------------------------------------------------



cost of repairs, maintenance and painting of the public or non-tenant areas in
the Building; (g) repairs of roofs and the like; (h) rental of signs and
equipment; (i) lighting; (j) removal of snow, trash, rubbish, garbage and other
refuse; (k) depreciation of machinery and equipment used in maintenance, repair
and/or replacement; (l) the cost of personnel to implement such services, to
direct parking or to police the common areas; (m) gardening and landscaping; (n)
legal and professional fees incurred in connection with the operation of the
Building; (o) actual management fees paid to a third party with respect to the
Building, or if no managing agent is employed by Landlord, a management fee not
in excess of the then prevailing management fees charged for comparable
buildings in the metropolitan area containing the Building; and (p) maintenance,
repair, striping, sweeping, and snow plowing of the parking area, curbs, and
sidewalks. The preceding list is for definitional purposes only and shall not
impose any obligation upon Landlord to incur such expenses or provide such
service, except if stated elsewhere in this Lease. Common Areas shall include
all common facilities and shall mean all areas, space, equipment, signs and
special services provided by Landlord for the common or joint use and benefit of
the occupants of the building, and their employees, agents, servants, customers
and other invitees, including without limitation, parking areas, elevators,
roofs, stairs, hallways, curbs and sidewalks.

      (B) Operating Cost Base Year shall be the calendar year 2009.

      (C) Operating Cost Base shall mean the Operating Costs for the Operating
Cost Base Year (whether or not retroactively determined).

      (D) Tenant’s Proportionate Share shall mean 0.68 percent.

      (E) If the Operating Costs for any calendar year during the term of this
Lease shall increase above the Operating Costs for the Operating Cost Base Year,
then Tenant shall pay to Landlord as additional rent 0.68% of such increase.
During the first calendar year following the Operating Cost Base Year, the
amount due hereunder shall be paid by Tenant within ten (10) days after Landlord
shall submit a statement to Tenant, showing in reasonable detail the computation
of the amount, if any, due hereunder to Landlord. Any such Operating Cost
increase for the calendar year in which this Lease shall end shall be
apportioned accordingly.

      If the Operating Costs shall be changed at any time during the remainder
of the term of this lease after the Operating Cost Base Year, so that the
Operating Costs shall then exceed the Operating Cost Base, Tenant shall pay as
additional rent the sum equal to Tenant’s Proportionate Share of the amount by
which the Operating Costs for the respective calendar year are greater than the
Operating Cost Base, as an estimate of the Operating Cost Expense for the coming
calendar year, in equal monthly installments commencing with the first monthly
installment of fixed rent falling due hereunder on or after the effective date
of such change in the Operating Costs and continuing thereafter until a new
adjustment shall have become effective in accordance with the provisions of this
Paragraph 43. Following the end of each calendar year, an adjustment shall be
made based on the actual Operating Cost Expenses for said calendar year, and
Tenant shall pay Landlord any difference between the estimated (billed) and
actual figures within ten (10) days after Landlord shall submit a statement to
Tenant. In no event shall Landlord be obligated to refund any sums to Tenant if
the Operating Cost Expenses are less than the Operating Cost Base.

      Every notice given by Landlord pursuant to this Paragraph 43 shall be
conclusive and binding upon Tenant unless (i) within five (5) days after the
receipt of such notice Tenant shall notify Landlord that it disputes the
correctness of the notice,

4

--------------------------------------------------------------------------------



specifying the particular respects in which the notice is claimed to be
incorrect, and (ii) if such dispute shall not have been settled by agreement,
Tenant shall submit the dispute to arbitration pursuant to this lease within ten
(10) days after receipt of the notice. Pending the determination of such dispute
by agreement or arbitration as aforesaid, the Tenant shall pay additional rent
or accept credit in accordance with Landlord’s notice and such payment or
acceptance shall be without prejudice to Tenant’s position. If the dispute shall
be determined in Tenant’s favor, Landlord shall forthwith pay Tenant the amount
of Tenant’s overpayment of rents resulting from compliance with Landlord’s
statement.

      44. ELECTRICITY

      (a) As long as Tenant is not in default in the payment of any rent or the
performance of any covenants of this lease on Tenant’s part to be performed,
Landlord shall furnish to the demised premises Standard Electrical Service for
Tenant’s requirements for lighting and electrical appliances and equipment
within the demised premises. In addition to the annual rental rate as specified
on the front page of this Lease and additional rent as specified elsewhere
herein, Tenant shall pay for the electricity used in the demised premises at the
rate of $1,570.50 per annum, payable in equal monthly installments of $130.88,
and the aforesaid amount shall be deemed further additional rent and shall be
paid on the first day of each and every month. Landlord reserves the right to
have an electrician survey the demised premises (at Landlord’s sole cost and
expense) to determine the actual electric consumption of Tenant. In the event
the survey indicates that Tenant’s actual electric consumption exceeds the
foregoing amount, Tenant shall pay the increased amount as additional rent from
the date of the survey through the expiration of the term of this Lease.

      Tenant also agrees to purchase from Landlord or its agent all lamps,
starters, ballasts or bulbs used in the demised premises. Tenant’s use of
electricity in the demised premises shall be for the operation of lighting,
business machines such as personal computers and other small office machines and
lamps, and shall not at any time exceed the capacity of any of the electrical
conductors and equipment in or otherwise serving the demised premises.

      In order to insure that such capacity is not exceeded and to avert
possible adverse effect upon the building electric service, Tenant shall not,
without Landlord’s prior written consent in each instance, connect any
additional fixtures, appliances or equipment (other than lamps, personal
computers, and similar small office machines) to the building’s electric
distribution system or make any alteration or addition to the electric system of
the demised premises existing at the commencement of the term of the lease.
Should Landlord grant such consent, all additional risers or other equipment
required therefor shall be installed by Landlord and the cost thereof shall be
paid by the Tenant upon Landlord’s demand. As a condition to granting such
consent, Landlord may require that the Tenant agree to an increase in the fixed
rent by an amount which will reflect the value to the Tenant (determined by the
current public utility rates for direct purchase by Tenant) of the additional
services to be furnished by the Landlord.

      If the public utility rate schedule for the supply of electric current to
the building shall be increased or decreased during the term of this lease, the
amount defined in this Paragraph as Tenant’s cost for electricity shall be
equitably adjusted to reflect the resulting increase or decrease in Landlord’s
cost of furnishing electric service to the demised premises. Landlord reserves
the right to discontinue furnishing electric energy to the Tenant in the demised
premises at any time upon not less than thirty (30) days’ written notice to the
Tenant. If Landlord exercises such right of termination, this lease shall

5

--------------------------------------------------------------------------------



continue in full force and effect and shall be unaffected thereby except only
that from and after the effective date of such termination Landlord shall not be
obligated to furnish electric energy to the Tenant and the Tenant’s cost for
electricity under this Paragraph shall be adjusted to reflect the resulting
decrease in Landlord’s cost of furnishing electric service to the demised
premises. If Landlord so discontinues furnishing electric service to Tenant,
Tenant shall arrange to obtain electric energy directly from the public utility
company furnishing electric services to the building. Such electric energy may
be furnished to Tenant by means of the then existing building system feeders,
risers and wiring to the extent that same are available, suitable and safe for
such purposes. All meters and additional panel boards, feeders, risers, wiring
and other conductors and equipment which may be required to obtain electric
energy directly from such public utility company shall be installed by the
Landlord at Tenant’s expense.

      45. ASSIGNMENT AND SUBLETTING

      (a) Tenant covenants and agrees that it will not, by operation of law or
otherwise, assign, mortgage or encumber this lease, nor sublet or permit the
demised premises or any part thereof to be used by others without Owner’s prior
written consent in each instance, which consent shall not be unreasonably
withheld. In determining whether to grant consent to Tenant’s sublet or
assignment request, Landlord may consider any reasonable factor. Landlord and
Tenant agree that any one of the following factors, or any other reasonable
factor, will be reasonable grounds for deciding Tenant’s request:

  (i) financial strength of the proposed subtenant/assignee must be at least
equal to that of the existing tenant;         (ii) business reputation of the
proposed subtenant/assignee must be in accordance with generally acceptable
commercial standards;         (iii) use of the premises by the proposed
subtenant/assignee must be identical to the use permitted by this lease;        
(iv) managerial and operational skills of the proposed subtenant/assignee must
be the same as those of the existing tenant;         (v) use of the premises by
the proposed subtenant/assignee will not violate or create any potential
violation of any laws;         (vi) use of the premises will not violate any
other agreements affecting the premises, the Landlord or other Tenants.

      In no event may Tenant sublet all or any part of the demised premises,
assign this lease in any manner or otherwise permit the occupancy of all or any
part of the demised premises to any tenant, assignee, sublessee or other
occupants of the building of which the demised premises forms a part. Any such
request by Tenant to sublease all or any part of the demised premises, assign
this lease in any manner or otherwise permit the occupancy of all or any part of
the demised premises to any party who is a tenant, former tenant, assignee,
sublessee or other occupancy of space in the building of which the demised
premises forms a part shall not be subject to the terms of this numbered Article
“45” hereof. Such party is hereinafter referred to as a “Prohibited Party”. The
consent by Owner to any assignment or subletting shall not in any manner be
construed to relieve Tenant from obtaining Owner’s express written consent to
any other or further assignment or subletting.

6

--------------------------------------------------------------------------------



      (b) Tenant may without Owner’s prior written consent, assign this lease to
a corporation or other business entity (herein sometimes called a “successor
corporation”) into or with which Tenant shall be merged, or consolidated, or a
wholly owned or controlled corporation, or a franchisee, provided that the
successor corporation shall use the demised premises only for the purpose
specified in Paragraph 2 of this lease and provided further that there is
delivered to Owner within five (5) business days after the effective date of
such assignment, an instrument duly executed and acknowledged by the assignee
whereby assignee assumes performance of Tenant’s obligations under this lease,
as well as a true copy of the instrument of merger or consolidation, if the
transaction wherein the assignment is made be one of merger or consolidation, or
proof satisfactory to Owner that such assignment is to a wholly owned or
controlled corporation, if the transaction wherein the assignment is made be one
to a wholly owned or controlled corporation. If Tenant requests Owner’s consent
to any other assignment of this lease or subletting of all or any portion of the
demised premises, other than to a “Prohibited Party”, it shall submit in writing
to Owner, at the time it requests such consent:

            (i) the name and address of the proposed assignee or subtenant; (ii)
the terms and conditions of the proposed assignment or subletting; (iii) the
nature and character of the business of the proposed assignee or subtenant; and
(iv) banking, financial and other credit information relating to the proposed
assignee or subtenant, reasonably sufficient to enable Owner to determine the
proposed assignee’s or subtenant’s financial responsibility.

      (c) Owner shall have the following options to be exercised by written
notice to Tenant within thirty (30) business days after Tenant’s aforesaid
request for Owner’s consent, which request shall be deemed sufficient upon which
Owner must act only if the four (4) conditions in subparagraph (b) above have
been complied with to Owner’s reasonable satisfaction:

            (i) If the request be for Owner’s consent to an assignment, Owner
may require Tenant to execute an assignment to Owner, or to anyone designated by
Owner, without payment of any premium therefor, provided that concurrently with
the delivery of such assignment Owner, for itself and for any successor in
interest as Owner, will execute and deliver an instrument releasing and
discharging the Tenant from all obligations under this lease accruing after the
effective date of such assignment but if said assignment be a pro tanto
assignment, then such release and discharge shall relate to only so much of the
demised premises as is covered by such assignment;

            (ii) If the request be for Owner’s consent to a sublease, Owner may
require Tenant to execute a sublease to the Owner and/or its designee for the
same term as the proposed sublease and upon the same terms and conditions as are
contained in the proposed sublease except that the Owner or its designee shall
not be required to pay any monies under said sublease other than reserved rent
and additional rent at the same annual rate payable by Tenant under this lease,
but prorated and apportioned according to the number of square feet of rentable
area contained in the sublet premises, and except further, that Owner or its
designee shall not be required to pay any premium therefor or perform any work
thereunder as subtenant (for the purpose of readying the sublet premises for
use), and except further, that the sublease shall provide for the unqualified
right on the part of the subtenant to sub-sublet or assign the sublease to
others for any lawful purpose and to alter the sublet premises in any manner
Owner or its designee shall desire. Concurrently, with the delivery of the
sublease to Owner, Owner, for itself and for any successor in interest as Owner,
will execute and deliver an instrument indemnifying and holding Tenant harmless
from any loss of rent or for other damages which Tenant might sustain by reason
of the default of the sublessee under the sublease.

7

--------------------------------------------------------------------------------



      (d) If Owner shall not exercise any of its aforesaid options within the
time limited therefor, and if the use of the demised premises remains unchanged
and the financial responsibility of the proposed assignee or subtenant be
reasonably acceptable to Owner, its consent to the proposed assignment or
subletting shall not be withheld, provided, however, that each of the following
conditions is first complied with:

            (i) Tenant shall not then be in default under this lease;

            (ii) If the proposed assignment or subletting be of the entire
demised premises, the assignee or sublessee as the case may be, shall execute an
agreement, in form reasonably satisfactory to the Owner, whereby such proposed
assignee or sublessee assumes performance of Tenant’s obligations under this
lease and shall become jointly and severally liable with the Tenant for the
performance thereof. If the proposed subletting be of less than the entire
demised premises, sublessee shall execute and deliver a pro rata assumption of
Tenant’s lease obligations;

            (iii) A duplicate original of the instrument of assignment or
sublease, as the case may be, and of the assumption agreement duly executed by
the appropriate party, shall be delivered to the Owner before the assignee or
sublessee shall be let into possession of the demised premises or the sublet
portion thereof.

            (iv) Tenant shall pay the sum of Five Hundred Dollars ($500.00)
representing attorneys’ fees incurred by Owner in connection with the review
and/or preparation and/or execution of any documents submitted to Owner relating
to the proposed assignment or subletting.

      (e) If Owner’s written consent to a subletting shall have been obtained,
Tenant shall pay to Owner, as additional rent hereunder due on the 1st day of
each month of the term of the sublease, an amount equal to 100% of the annual
sublet rent in excess of the annual rent payable hereunder, except that if the
sublet be for less than all of the demised premises, appropriate pro rata
adjustment of the rent payable under this lease shall be made in determining the
excess of sublet rental over the pro rated rental payable under this lease.
“Rent” or “Rental” as used herein shall mean the aggregate of reserved or fixed
rent and any additional rent payable under the pertinent sublease, and such
aggregate payable under the within lease.

      (f) Each of the foregoing provisions and conditions shall apply to each
and every further attempted assignment or subletting other than to a “Prohibited
Party”. An assignment of lease or a subletting as above provided shall not
discharge or release from liability hereunder the Tenant or any other person,
firm, or corporation which shall have previously assumed Tenant’s obligations
hereunder, such liability to remain and continue for the balance of the term
with the same force and effect as though no assignment had been effected.

      (g) The transfer in the aggregate of fifty percent (50%) or more of (i)
the voting stock of any corporate tenant or (ii) the voting interest in any
partnership tenant shall be deemed an assignment within the meaning of Article
“11” of this lease and of this numbered Article, and shall require Owner’s prior
written consent, which consent will not be unreasonably withheld upon compliance
with all of the conditions set forth in subdivisions (a), (b), (c) and (d)
hereof. The provisions hereof shall not apply to the transactions described in
the first sentence of (b) hereof.

      (h) The provisions of this Article shall apply only to an assignment of
this lease by the initial Tenant and to a subletting of all or any portion of
the demised premises by the initial Tenant to other than a “Prohibited Party”
and shall not apply to any other transaction providing for occupancy of all or
any portion of the demised premises by a (i) third party other than the Tenant’s
assignee or Tenant’s sublessee or (ii) an assignment or subletting to a
“Prohibited Party”. For such other transactions, the provisions of Article “11”
shall apply.

8

--------------------------------------------------------------------------------



      46. BANKRUPTCY AND DEFAULT

      (A) BANKRUPTCY: (a) If Tenant assumes this lease and proposes to assign
the same pursuant to the provisions of the Bankruptcy Code, 11 U.S.C. S 101 et
seq. (the “Bankruptcy Code”) to any person or entity who shall have made a bona
fide offer to accept an assignment of this lease on terms acceptable to Tenant,
then notice of such proposed assignment, setting forth (i) the name and address
of such proposed person, (ii) all of the terms and conditions of such offer, and
(iii) the adequate assurance to be provided Landlord to assure such person’s
future performance under the lease, including, without limitation, the assurance
referred to in section 365(b)(3) of the Bankruptcy Code, shall be given to
Landlord by Tenant not later than twenty (20) days after receipt by Tenant but
in no event later than ten (10) days prior to the date that Tenant shall make
application to a court of competent jurisdiction for authority and approval to
enter into such assignment and assumption, and Landlord shall thereupon have the
prior right and option, to be exercised by notice to Tenant given at any time
prior to the effective date of such proposed assignment, to accept an assignment
of this lease upon the same terms and conditions and for the same consideration,
if any, as the bona fide offer made by such person, less any brokerage
commission which may be payable out of the consideration to be paid by such
person for the assignment of this lease.

      Furthermore, as one element (but not the exclusive element) of the
adequate assurance (as stated in (iii) above) that such a trustee must provide
Landlord for the future performance by any such assignee of Tenant’s obligations
under this lease, there shall be deposited with Landlord within ten (10) days of
demand therefore, to beheld pursuant to the provisions of Paragraph 30 hereof in
addition to any other prepaid rent or security previously deposited with
Landlord the amount of at least one (1) full year’s annual reserved rent and any
additional rent (at the then current level of annual reserved rent and
additional rent on the effective date of such assignment) to secure the full and
faithful performance of the obligations of Tenant hereunder. In addition,
adequate assurance shall mean that any such assignee of this lease shall have a
net worth, exclusive of good will, equal to at least fifteen (15) times the
aggregate of the annual reserved rent reserved hereunder plus all additional
rent for the preceding calendar year.

      (b) If this lease is assigned to any person or entity pursuant to the
provisions of the Bankruptcy Code, any and all monies or other considerations
payable or otherwise delivered in connection with such assignment shall be paid
or delivered to Landlord, shall be and remain the exclusive property of
Landlord, and shall not constitute property of Tenant or of the estate of Tenant
within the meaning of the Bankruptcy Code. Any and all monies or other
considerations constituting Landlord’s property under the preceding sentence not
paid or delivered to Landlord shall be held in trust for the benefit of Landlord
and shall be promptly paid to Landlord.

      (c) Any person or entity to which this lease is assigned pursuant to the
provisions of the Bankruptcy Code, shall be deemed without further act or deed
to have assumed all of the obligations arising under this lease on and after the
date of such assignment. Any such assignee shall upon demand execute and deliver
to Landlord an instrument confirming such assumption.

      (d) Nothing contained in this Paragraph 46(A) shall, in any way,
constitute a waiver of the provisions of this lease relating to assignment.
Tenant shall not, by virtue of this Paragraph 46(A), have any further rights
relating to assignment other than those granted in the Bankruptcy Code.

9

--------------------------------------------------------------------------------



      (e) Notwithstanding anything in this lease to the contrary, all amounts
payable by Tenant to or on behalf of Landlord under this lease, whether or not
expressly denominated as rent, shall constitute rent for the purposes of Section
502(b)(7) of the Bankruptcy Code.

      (f) The term “Tenant” as used in this Paragraph 46(A) includes any
trustee, debtor in possession, receiver, custodian or other similar officer.

      (B) DEFAULT: If the Tenant shall: (a) default in the payment of the annual
rent reserved herein or any item or additional other payment herein provided; or
(b) default in the observance of any of the other terms, covenants and
conditions of this lease and such default shall continue for more than fifteen
(15) days after such written notice of such default, or if the demised premises
shall be abandoned, deserted or vacated, or if this lease shall be assigned or
pass to or devolve upon one other than Tenant, except as herein provided, or if
the entire demised premises shall be abandoned or deserted or be occupied by
someone other than Tenant; or (c) if any tenant then in possession of the
demised premises (including but not limited to any assignee or subtenant of
Tenant) shall make any assignment for the benefit of creditors or file a
voluntary petition in bankruptcy or be by any court adjudicated a bankrupt or
take the benefit of any insolvency act or be dissolved, voluntarily or
involuntarily, or if a receiver or trustee of Tenant and/or its property shall
be appointed in any proceedings other than bankruptcy proceedings and such
appointment, if made in proceedings instituted by the tenant then in possession,
shall not be vacated within ten (10) days after it has been made, or if made in
proceedings instituted by other than the tenant then in possession, shall not be
vacated within forty-five (45) days after it has been made, or if Tenant shall
fail to move into or take possession of the demised premises upon the Term
Commencement Date of which fact Landlord shall be the sole judge; or (d) Tenant
shall record or attempt to record this lease or any memorandum, assignment or
other instrument relative to this lease; or (e) if Tenant shall default in the
performance of any covenant of this lease (including the covenant to pay rent)
more than six (6) times, in the aggregate, during the term of this lease, then
notwithstanding that such defaults shall have been cured within the period after
notice as above provided, any further similar default shall be deemed to be
deliberate and Landlord shall not be required to afford Tenant an opportunity to
cure such default; then, upon the happening of any one or more of the defaults
or events above mentioned in this Paragraph 46, this lease and the Term hereof
shall upon the date specified in a notice, which date shall be not less than
three (3) days after the date of mailing of such notice by Landlord to Tenant,
wholly cease and expire, with the same force and effect as though the date so
specified were the date hereinabove first set forth as the date of the
expiration of the Term (but Tenant shall remain liable to Landlord as
hereinafter provided); and thereupon, or at any time thereafter, Landlord may
reenter the demised premises either by force or otherwise, and have the
possession of the same as of its former estate, and/or may recover possession
thereof in the manner prescribed by the statute relating to summary proceedings,
or similar statutes (but Tenant shall remain liable to Landlord as hereinafter
provided), it being understood that no demand for the rent and no reentry for
condition broken and no notice to quit possession or other notices prescribed by
statute shall be necessary to enable Landlord to recover such possession, but
that all right to any such demand and any such reentry and any notice to quit
possession or other statutory notices or prerequisites are hereby expressly
waived by Tenant.

      (C). In case of any such default, reentry, expiration and/or dispossess by
summary proceedings or otherwise: (1) the rent and additional rent shall become
due thereupon and be paid up to the time of such reentry, dispossess and/or
expiration,

10

--------------------------------------------------------------------------------



together with such expenses as Landlord may incur for legal expenses, attorneys’
fees, brokerage, and/or putting the demised premises in good order, or for
preparing the same for rerental; (2) Landlord may relet the demised premises or
any part or parts thereof, either in the name of Landlord or otherwise, for a
term or terms which may at Landlord’s option be less than or exceed the period
which would otherwise have constituted the balance of the Term and may grant
concessions or free rent; and (3) Tenant or the legal representatives of Tenant
shall also pay Landlord as liquidated damages for the failure of Tenant to
observe and perform said Tenant’s covenants herein contained, any deficiency
between the rent hereby reserved and/or covenanted to be paid and the net
amount, if any, of the rents collected on account of the lease or leases of the
demised premises for each month of the period which would otherwise have
constituted the balance of the Term. In computing such liquidated damages there
shall be added to the said deficiency such expenses as Landlord may incur in
connection with reletting, such as legal expenses, attorneys’ fees, brokerage
and for keeping the demised premises in good order or for preparing the same for
reletting. Any such liquidated damages shall be paid in monthly installments by
Tenant on the rent day specified in this lease and any suit brought to collect
the amount of the deficiency for any month shall not prejudice in any way the
rights of Landlord to collect the deficiency for any subsequent month by a
similar proceeding.

      (D). In case of any default, reentry, expiration and/or dispossess, by
summary proceedings or otherwise, pursuant to this Paragraph 46, Landlord shall
(notwithstanding any other provisions of this lease) be entitled, at its option,
in addition and without prejudice to any other rights and remedies it may have
hereunder or at law or in equity, to recover from Tenant as damages, in addition
to any unpaid rent and any additional rent accrued to the date of such reentry,
expiration and/or dispossess, an amount equal to the difference between the rent
and additional rent reserved hereunder for what would otherwise have been the
unexpired portion of the Term (had such reentry, expiration and/or dispossess
not occurred) and the then fair and reasonable rental value of the demised
premises for such unexpired portion of the Term, both discounted at the rate of
four (4%) percent per annum to present worth. Landlord shall be entitled to
recover and receive the full amount of such damages at whatever time after such
reentry, expiration and/or dispossess it seeks to recover the same. However,
nothing herein contained shall limit or prejudice the right of Landlord to prove
for and obtain as damages, by reason of the default or other event or occurrence
as a result of which such reentry, expiration and/or dispossess shall have
occurred, an amount equal to the maximum amount allowed by any statute or rule
of law in effect at the time when, and governing the proceedings in which, such
damages are to be proved, whether or not such amount be greater, equal to or
less than the amount of the difference referred to above. In determining the
then fair and reasonable rental value of the demised premises, the rental
realization upon any reletting, if such reletting shall be accomplished within a
reasonable time after such reentry, expiration and/or dispossess, shall be
deemed prima facie to be such rental value. Landlord shall be entitled, in
addition, to the amount of such difference, to also recover such expenses as
Landlord may incur in connection with such reentry and/or dispossess and such
reletting, such as legal expenses, attorneys’ fees, brokerage and the costs and
expenses incurred in connection therewith and in keeping the demised premises in
good order and in preparing the same for such reletting.

      (E). Landlord at Landlord’s option may make such alteration, repairs,
replacements and/or decoration in the demised premises as Landlord, in
Landlord’s sole judgment, considers advisable and necessary for the purpose of
reletting the demised premises; and the making of such alterations and/or
decorations shall not operate or be construed to release Tenant from liability
hereunder as aforesaid. Landlord shall in no event be liable in any way whatever
for failure to relet the demised premises, or in the event that the demised
premises are relet, for failure to collect the rent thereof under such
reletting.

11

--------------------------------------------------------------------------------



      (F). In the event of a breach or threatened breach by Tenant of any of the
covenants or provisions of this lease, Landlord shall have the right of
injunction and the right to invoke any remedy allowed at law or in equity as if
reentry, summary proceedings and other remedies were not herein provided for.
Mention in this lease of any particular remedy shall not preclude Landlord from
any other remedy, in law or in equity.

      (G). No receipt of rent or additional rent by Landlord from Tenant after
the termination in any way of this lease or after giving any notice, shall
reinstate, continue or extend the Term, or affect any notice. No receipt of rent
or additional rent after the commencement of suit, or after final judgment for
possession of the demised premises, shall reinstate, continue or extend the Term
or affect said suit or said judgment.

      (H). In the event that Landlord should retain an attorney (whether or not
suit be brought) to obtain possession of the demised premises, for recovery of
any sum due under or because of breach of, any covenant of this lease, or for
any other relief against Tenant, declaratory or otherwise, or should Tenant
bring any suit for any relief against Landlord, declaratory or otherwise,
arising out of this lease, and Landlord should prevail in any such suit, Tenant
agrees to pay Landlord as additional rent all costs, expenses and reasonable
attorneys’ fees that Landlord may have incurred in connection therewith, which
shall be deemed to have accrued on the date such attorney is retained and shall
be enforceable whether or not a suit is prosecuted to judgment.

      (I) Notwithstanding anything to the contrary contained in 46(A) through
46(H) above or elsewhere in this Lease, if Tenant shall default in the payment
when due of minimum rent or additional rent, Landlord may elect to declare all
rent payable under this Lease by Tenant to Landlord due any payable, and, if
Landlord shall make such election, such rent shall be due and payable within
five (5) days after Landlord’s notice to Tenant of such election.

      47. LIMITATION OF LIABILITY

      If Owner is a limited liability company, the members of the limited
liability company shall not be liable with respect to any of the provisions of
this lease, and if such Owner is in breach or in default with respect to its
obligations or otherwise under this lease, Tenant shall look solely to the
interest of such Owner in the property of which the demised premises form a
part, for the satisfaction of Tenant’s remedies, and no other property or assets
of such Owner shall be subject to levy, execution or other enforcement procedure
for such satisfaction, it being understood and agreed that the members of Owner
(and any partners, officers, directors, and/or shareholders of such members)
shall not be liable in any way whatsoever for any of the obligations of Owner
hereunder.

      48. BROKER

      Tenant warrants and represents that it negotiated the within lease through
PLAWKER REAL ESTATE, INC. as broker, and without the aid, intervention or
employment of any other broker. Tenant agrees to indemnify Owner against any
claim by any other broker dealt with by Tenant with regard to this Lease, any
extension, renewal, or option exercised by Tenant for the demised premises
(whether specifically referenced herein or not), and any lease for other space
in the subject building (whether entered into during the original lease term or
subsequent thereto), and to defend, at its own cost and expense, any claim
brought by any other broker for commission resulting from this Lease, any
extension, renewal, or option exercised by Tenant for the demised premises
(whether specifically referenced herein or not), and any lease for other space
in the subject building (whether entered into during the original lease term or
subsequent thereto).

12

--------------------------------------------------------------------------------



      49. OFFICE EQUIPMENT

      Subject always to the provisions of this lease, Tenant may, at its own
cost and expense, install, operate and maintain customary small office machines,
including personal computers, personal computers, tabulation, statistical and
office copy devices, provided, however, that the use and maintenance of such
machines will not in any way interfere with or affect the use of the building by
other tenants, and provided further that the Landlord may, if it so determines,
install, but at the sole cost and expense of Tenant, flooring or ceiling
reinforcements and sound absorbent material as may be necessary in the area
where such machines may from time to time be located, and Tenant agrees to pay
the cost thereof within five (5) days after presentation of bills covering the
same, the amount of which costs shall be deemed to be paid as additional rent.

      50. Tenant shall not at any time prior to or during the term of this
lease, either directly or indirectly, use any contractors and/or labor and/or
materials whose use creates or would create difficulty with other contractors
and/or labor engaged by Tenant or Landlord or others in the maintenance, and/or
operation of the demised premises or the building.

      51. All alterations, additions and improvements made by Tenant at its own
cost and expense, and all furniture, removable partitions and trade fixtures
installed by Tenant at its own cost and expense shall remain the property of the
Tenant and on or before the expiration of the term shall be removed from the
demised premises by Tenant and Tenant, at its own cost and expense, shall repair
any damage to the demised premises caused by such installation or removal and
shall restore the premises to good order and condition on or before the
expiration of the term of this lease. Any property (including but not limited to
personal property, furniture, and equipment) remaining in the demised premises
after the expiration of the term of this Lease or sooner termination thereof
shall, at the election of Landlord, be deemed abandoned, in which case Landlord
shall be entitled to dispose of such property without liability at Tenant’s sole
cost and expense.

      52. AS IS

      Tenant has thoroughly examined the herein demised premises and is fully
familiar with the condition thereof. Tenant agrees to accept the said premises
“as is” and in such condition as the same may be at the date of commencement of
the term of this lease, and Landlord shall not be obligated or required to do
any work or to make any alterations or install any fixtures, equipment or
improvements, or to make any repairs to or in the demised premises in order to
fit the same for Tenant’s use.

      53. ESTOPPEL CERTIFICATE

      Tenant shall, without charge, at any time and from time to time
thereafter, within ten (10) days after written request of Landlord, certify by a
written instrument duly executed and acknowledged to any mortgagee or purchaser,
or proposed mortgagee or proposed purchaser, or any other person, firm or
corporation specified in such request: (a) as to whether this lease has been
supplemented or amended and if so the substance and manner of such supplement or
amendment; (b) as to the validity and force and effect of this lease, in
accordance with its tenor as then constituted; (c) as to the existence of any
default thereunder; (d) as to the existence of any offsets, counterclaims or
defenses thereto on the part of Tenant; (e) as to the commencement and
expiration dates of the Term; and (f) as to any other matters as may reasonably
be so requested. Any such certificate may be relied upon by Landlord and any
other persons, firm or corporation to whom the same may be exhibited or
delivered; and the contents of such certificate shall be binding on Tenant.

13

--------------------------------------------------------------------------------



      54. Landlord does not warrant that any governmental license permitting any
particular business to be carried on in the demised premises will be granted, or
if granted, will be continued in effect or renewed. If any governmental license
or permit shall be required for the lawful conduct of Tenant’s business, Tenant
shall duly procure and thereafter maintain such license or permit and submit the
same to Landlord for inspection, it being understood and agreed that Tenant’s
obligation under this lease shall in no wise be affected or impaired by reason
of Tenant’s inability to secure and/or maintain the same. Tenant shall at all
times comply with the terms and conditions of each such license or permit.
Landlord agrees to cooperate with Tenant for the purpose of obtaining any such
license or permit and to execute any documents or instruments necessary in
connection therewith, all at Tenant’s expense.

      55. Tenant represents its tax identification number is #
___________________________________ . Additionally, Tenant shall duly complete a
“W-9” Form (IRS) or any other such similar form, and return same promptly to
Landlord.

      56. All checks tendered to Landlord as and for the rent and/or additional
rent required hereunder shall be deemed payments for the account of Tenant.
Acceptance by Landlord of rent and/or additional rent from anyone other than
Tenant shall not be deemed to operate as an attornment to Landlord by the payor
of such rent and/or additional rent or as a consent by Landlord to an assignment
of this lease or subletting by Tenant of the demised premises to such payor, or
as a modification of any of the provisions of this lease.

      57. ALLOCATION OF ARREARAGE

      If Tenant is in arrears in the payment of rent or additional rent, Tenant
waives Tenant’s rights, if any, to designate the items against which any
payments made by Tenant are to be credited, and Tenant agrees that Landlord may
apply any payments made by Tenant to any item Landlord sees fit, irrespective of
and notwithstanding any designation or request by Tenant as to the items against
which any such payments shall be credited.

      58. PAYMENTS

      No payment by Tenant or receipt or acceptance by Landlord of a lesser
amount than the current fixed rent or additional charges shall be deemed to be
other than a payment on account nor shall any endorsement or statement on any
check or any letter accompanying any check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance and pursue any other remedy in this
lease or as provided by applicable laws.

      59. ADVANCES MADE FOR TENANT

      Tenant shall repay to Landlord any sum of money which Landlord shall pay
or the cost of any performance by Landlord because of the failure of Tenant to
perform any one or more of the other provisions or conditions in this lease on
the part of Tenant to be performed or observed, provided in each instance
Landlord shall have given Tenant at least ten (10) days prior written notice
before paying such sum and/or performing such obligations (except in
emergencies, where no such notice shall be required) and Tenant shall have
failed to perform or observe such provisions or conditions. No such payment or
performance by Landlord shall excuse or discharge Tenant’s failure to perform or
shall be a waiver of any of Landlord’s rights with respect to such failure to
perform or to insist on strict performance at any time thereafter. The sum or
sums so paid by Landlord together with interest and all costs, damages and
reasonable counsel fees actually incurred by Landlord, shall be payable by
Tenant as additional rent with the next installment of base rent.

14

--------------------------------------------------------------------------------



      60. ADDITIONAL RENT

      All items payable by Tenant to Landlord hereunder with the exception of
base rent shall be deemed additional rent, and all additional rent and other
charges payable under this lease shall be paid without any setoff or deduction
except as otherwise expressly provided above. Landlord shall have the same
rights and remedies for the nonpayment of additional rent and other charges
under this lease as for nonpayment of base rent.

      61. LANDLORD’S CONSENT WITHHELD

      Except as otherwise specifically provided herein, if Tenant shall request
Landlord’s approval or consent and Landlord shall fail or refuse to give such
consent or approval, Tenant shall not be entitled to any damages for any
withholding or delay of such approval or consent by Landlord, it being intended
that Tenant’s sole remedy shall be an action for injunction or specific
performance and that such remedy shall be available only in those cases where
Landlord shall have expressly agreed in writing not unreasonably to withhold or
delay its consent or approval or where as a matter of law Landlord may not
unreasonably withhold or delay its consent or approval. Any refusal by Landlord
to consent to or approve any matter or thing requested by Tenant shall be deemed
reasonable if, inter alia, the holder of any mortgage affecting the real
property of which the demised premises are a part has refused to give its
consent or approval thereto wherever such consent or approval is necessary.

      62. INDEMNITY

      (A) Landlord or its agents shall not be liable for any damage to property
of Tenant or of others which is entrusted to employees of the Building, nor for
loss of or damage to any property of Tenant by theft or otherwise, nor for any
injury or damage to persons, property or business resulting from or occasioned
by explosion, falling plaster, electricity, smoke, water, snow or ice being upon
or coming through or from the street, roof, walls, subsurface, skylight,
trapdoor or window, electric wiring, plumbing, dampness, water, gas, steam or
other pipes or sewage, or the failure of the air-conditioning or refrigeration
system or other appliances, or the breaking of any electric wire, the bursting,
leaking or running of water from any tank, bathroom, waste-pipe, sprinkler
system, radiator, or any other pipe in, above, upon or about the Building or the
demised premises or which may at any time hereafter be placed therein, or from
any other cause of whatsoever nature; nor shall Owner be liable for any latent
defect in the demised premises or the Building. It is understood that no
property (specifically including animals), other than such as might be normally
be brought upon or kept in the demised premises as incident to the reasonable
use of the demised premises for the purposes herein permitted will be brought
upon or be kept in the demised premises. Landlord and its agents shall not be
liable for any loss of or damage to any such property even if due to the
negligence of Landlord or Landlord’s agents.

      (B) Tenant shall indemnify and hold Landlord, Landlord’s agents, and the
mortgagee under any mortgage affecting the Building, harmless of and from any
and all loss, cost, liability, claim, damage and expense including reasonable
attorneys’ fees, penalties and fines incurred in connection with or arising from
any injury to Tenant or to any other person or for any damage to, or loss (by
theft or otherwise) of, any of Tenant’s property or of the property of any other
person, irrespective of the cause of

15

--------------------------------------------------------------------------------



such injury, damage or loss (including the acts or negligence of any tenant or
occupant of the Building or of Landlord or Landlord’s agents, or of any owners
or their agents, or occupants of adjacent or contiguous property), in connection
with or arising from the use, occupancy, manner of use or occupancy, conduct or
management of the demised premises or of any business therein, or any work or
thing whatsoever done, or any condition created in or about the demised premises
during the term of this Lease or during the period of time, if any, prior to the
Commencement Date that Tenant may have been given access to or taken possession
of the demised premises, or in connection with or arising from any negligent or
otherwise wrongful act or omission of Tenant or any of its subtenants or
licensees or its or their employees, agents or contractors. In case any action
or proceeding be brought by reason of any such claim, Tenant, upon notice from
Landlord, shall resist and defend such action or proceeding (by counsel
reasonably satisfactory to Landlord), unless Tenant causes the same to be
promptly discontinued. Landlord or its agents shall not be liable for any such
damage caused by other tenants or persons in, upon or about said Building, or
caused by operations in construction of any private, public or quasi-public
work. Tenant shall give immediate notice to Landlord in case of damage to the
demised premises or the Building or of defects therein or in any fixtures or
equipment.

      63. INSURANCE

      At all times during the term of this lease, Tenant shall, at its own cost
and expense, provide and keep in force for the mutual benefit of Landlord and
Tenant, comprehensive general public liability insurance against claims for
bodily injury, death or property damage occurring in or about the demised
premises (including, without limitation, bodily and personal injury, death or
property damage, resulting directly or indirectly from any change, alteration,
improvement or repair thereof), in the amount of One Million Dollars
($1,000,000.00) combined single limit per occurrence, and umbrella liability
insurance in the amount of Two Million Dollars ($2,000,000.00) . Such insurance
policy is to be written by good and solvent insurance companies satisfactory to
Landlord; said insurance may be carried under a blanket policy covering the
demised premises and other locations of Tenant, if any. These policies shall
name Goodrich Executive L.L.C. and Goodrich Management Corp. as additional named
insureds.

      All insurance to be provided and kept in force by Tenant pursuant to this
paragraph shall name Landlord and Tenant as insured, as their respective
interests may appear. In addition, at Landlord’s request, the insurance
described in this Article shall name as an additional insured, the holders of
any mortgages affecting the demised premises or which may in the future, affect
the demised premises. Such insurance shall provide that as to the interest of
Landlord, the same shall not be invalidated by any act of omission of Landlord,
Mortgagees, Tenant or any occupant of the demised premises. Said policies shall
be in force and fully paid for by Tenant and the originals or duplicate original
or, if such duplicate originals cannot be obtained, then evidence of insurance
in the form of an ACORD-27 together with a true copy of such policies, shall be
delivered to Landlord before Tenant takes possession of the demised premises.
Said policies shall be for a period of not less than one (1) year and shall
contain a provision whereby the same cannot be canceled or modified unless the
Mortgagees and Landlord are given at least thirty (30) days’ prior written
notice of such cancellation or modification. Tenant shall procure and fully pay
for renewals of such insurance from time to time at least thirty (30) days
before the expiration thereof, and Tenant shall promptly deliver to Landlord the
originals or duplicate originals of the renewal policies or, if such duplicate
originals cannot be obtained, then evidence of insurance in the form of an
ACORD-27 together with a true copy of such policies, shall be delivered to
Landlord. In the event that Tenant fails to make such delivery as of the
Commencement Date or at least fifteen

16

--------------------------------------------------------------------------------



(15) days prior to the expiration date of any current policy or to maintain such
insurance and pay the premiums therefor, Landlord shall have the right to cause
such insurance policy to be issued and to pay the premiums therefor. In such
event, the cost thereof shall be added to the installment of fixed annual rent
payable on the next monthly rent payment date and Tenant hereby agrees to pay at
that time the installment of fixed annual rent and such additional rent then
due.

      All insurance policies carried by the Tenant shall contain standard waiver
of subrogation provisions. The Tenant hereby releases and waives all right of
recovery against the Landlord or anyone claiming through or under the Landlord
by way of subrogation or otherwise, with respect to any damage or injury caused
by reason of the Owner’s carelessness or negligence.

      Tenant’s failure to provide and keep in force the aforementioned insurance
shall be regarded as a material default hereunder, entitling Landlord to
exercise any or all of the remedies as provided in this lease in the event of
Tenant’s default.

      63A. ADDITIONAL INSURANCE REQUIRED

      In addition to the insurance described in Paragraph 63, at all times
during the term of this lease Tenant shall, at its own cost and expense, provide
and keep in force Workmen’s Compensation and Disability Insurance and Employer’s
Liability Insurance in limits required by applicable law in the state where the
demised premises is located and any other states as necessary due to Tenant’s
operations.

      64. WAIVER OF TRIAL BY JURY

      It is mutually agreed by and between Landlord and Tenant that the
respective parties hereto shall and they hereby do waive trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other (except for personal injury or property damage) on any matters
whatsoever arising out of or in any way connected with this lease, the
relationship of Landlord and Tenant, Tenant’s use of or occupancy of said
demised premises, and any emergency statutory or any other statutory remedy. It
is further mutually agreed that in the event Landlord commences any summary
proceeding for possession of the demised premises, or any other action or
proceeding against the Tenant or the demised premises, Tenant will not interpose
any counterclaim of whatever nature or description in any such proceeding.

      65. HOLDING OVER

      If the Tenant retains possession of the demised premises or any part
thereof after the termination of the term by lapse of time or otherwise, without
prior written approval of Landlord, the Tenant shall be deemed a holdover tenant
and shall pay the Landlord rent at double the rate specified in Article “1”
above for the time the Tenant thus remains in possession, and in addition
thereto, shall pay the Landlord all damages, consequential as well as direct,
sustained by reason of the Tenant’s retention of possession. Without limiting
the foregoing, Tenant shall indemnify Landlord against all claims for damages by
any other tenant to whom Landlord may have leased all or any part of the demised
premises effective upon the termination of this Lease. The provisions of this
Section do not exclude the Landlord’s right of re-entry or any other right
hereunder.

      66. RIGHTS RESERVED BY LANDLORD

      Without abatement or diminution in rent, Landlord reserves and shall have
the following additional rights:

17

--------------------------------------------------------------------------------



      (a) To change the street address and/or the name of the building and/or
the location of entrances, passageways, doors, doorways, corridors, elevators,
stairs, toilets or other public parts of the building, or to change the location
of the demised premises, without liability to Tenant.

      (b) To approve in writing all signs and all sources furnishing sign
painting and lettering, drinking water, towels and toilet supplies or other like
services used in the demised premises and to approve all sources furnishing
cleaning services, construction work, painting, decorating, repairing,
maintenance and any other work in or about the demised premises.

      (c) To enter the demised premises at all reasonable times (i) for the
making of inspections, decorations, alterations, improvements and repairs, as
Landlord may deem necessary or desirable, (ii) to exhibit the premises to
prospective purchasers or lessees of the building at any time and to others
during the last nine (9) months of the term or extended term of this lease,
(iii) for any purpose whatsoever relating thereto or to the safety, protection
or preservation of the demised premises or of the building or of Landlord’s
interest, and (iv) to take material into and upon said premises in connection
therewith.

      (d) At any time or times Landlord either voluntarily or pursuant to
governmental requirement, may at Landlord’s own expense, make repairs,
alterations or improvements in or to the building or any part thereof, and
during alterations may close entrances, doors, windows, corridors, elevators or
other facilities, provided that such acts shall not unreasonably interfere with
Tenant’s use and occupancy of the premises as a whole.

      (e) To erect, use and maintain pipes and conduits in and through the
demised premises.

      (f) To charge to Tenant any expense, including overtime cost, incurred by
Landlord in the event that repairs, alterations, decorating or other work in the
premises are made or done after ordinary business hours at Tenant’s request.

      (g) If during the last six (6) months of the term, Tenant shall have
removed all or substantially all of Tenant’s property therefrom, Landlord may
immediately enter and alter, renovate and redecorate the premises without the
reduction or abatement of rent or incurring any liability to Tenant for
compensation.

      (h) To grant to anyone the exclusive right to conduct any particular
business or undertaking in the building.

      Landlord may exercise any or all of the foregoing rights hereby reserved
to Landlord without being deemed guilty of an eviction, actual or constructive,
or disturbance or interruption of Tenant’s use or possession and without being
liable in any manner toward Tenant and without limitation or abatement of rent
or other compensation, and such acts shall have no effect on this lease.

      67. NONLIABILITY OF LANDLORD

      Landlord shall not be responsible or liable to Tenant for any loss or
damage caused by the acts or omissions of any persons occupying any space
adjacent to or adjoining the demised premises. Except for loss or damage caused
by Landlord’s gross negligence, Landlord shall not be responsible or liable to
Tenant for any loss or damage resulting to Tenant or its property from water,
gas, or steam; or the bursting, stoppage, or leakage of pipes.

18

--------------------------------------------------------------------------------



      68. SPRINKLERS

      If there now is or shall be installed in the building a “Sprinkler System”
and such system or any of its appliances shall be damaged or injured, or not in
proper working order by reason of any act or omission of Tenant or Tenant’s
agents, servants, employees, licensees or visitors, Tenant shall forthwith
restore the same to good working condition at its own expense; and if the Board
of Fire Underwriters or any bureau, department or official of the State or City
Government having jurisdiction shall require or recommend that any changes,
modifications, alterations or additional sprinkler heads or other equipment be
made or supplied by reason of Tenant’s business, or the location of partition,
trade fixtures or other contents of the demised premises, or for any other
reason, or if any such changes, modifications, alterations, additional sprinkler
heads or other equipment become necessary to prevent the imposition of a penalty
or charge against the full allowance for a sprinkler system in the fire
insurance rate as fixed by said Board, or by and Fire Insurance Company, Tenant
shall at Tenant’s expense, promptly make and supply such changes, modifications,
alterations, additional sprinkler heads or other equipment.

      69. ACCELERATION OF RENT

      Notwithstanding anything to the contrary contained elsewhere in this
Lease, if Tenant shall default in the payment when due of minimum rent or
additional rent, Landlord may elect to declare all rent payable under this Lease
by Tenant to Landlord due and payable, and, if Landlord shall make such
election, such rent shall be due and payable within five (5) days after
Landlord’s notice to Tenant of such election.

      70. GOVERNING LAW

      Notwithstanding anything contained herein to the contrary, this lease
shall be governed by the laws of the State of New Jersey in all phases and
respects.

      71. FISCAL YEAR DEFINITION

      Whenever the term “Fiscal Year” appears, either in the printed lease or
riders attached thereto, it is understood and agreed that the same shall be
considered and mean calendar year.

      72. HEADINGS

      Headings in this agreement are for convenience only and shall not be used
to interpret or construe the provisions contained herein.

      73. EFFECTIVENESS OF LEASE

      This lease is offered for signature by Landlord to Tenant and it is
understood that this lease shall not be binding upon Landlord unless and until
Landlord shall have executed and delivered a fully executed copy of this lease
to Tenant.

      74. FORM LEASE MODIFICATION

      Throughout the form lease to which this rider is attached, the term “New
Jersey” shall replace the term “New York” in all instances, and the relevant New
Jersey laws and statutes shall replace any cited New York laws and statutes as
if originally written therein.

19

--------------------------------------------------------------------------------



      75. NO PRESUMPTION

      This Lease shall be interpreted and construed only by the contents hereof,
and there shall be no presumption or standard of construction in favor of or
against either Landlord or Tenant. Each party represents and warrants to the
other that they have been represented by, and have had the opportunity to
consult with, competent legal counsel in connection with the review, negotiation
and execution of this Lease.

      76. HAZARDOUS MATERIALS

      Tenant expressly covenants and agrees that it will not deposit, store,
dispose of, dump, inject, spill, leak, or place or release in any way whatsoever
any hazardous or toxic waste, waste product or substance as defined in 42 U.S.C.
Section 9601 or as defined in any other statute, rule, or regulation of any
governmental authority; however, Tenant shall be entitled to a lawful use of
same if permitted elsewhere in this Lease.

      77. LANDLORD’S RIGHT TO DEMOLISH

      Landlord may, in its sole discretion, elect on twelve (12) months’ prior
written notice to Tenant, to demolish the entire Building including the
Premises. The filing of a notice with the proper municipal authority of an
intention to demolish shall be conclusive evidence of the Landlord’s intention
to demolish the Building. Upon such event, Landlord may terminate this Lease and
neither party shall thereafter have any further obligation to the other.

      78. Tenant hereby appoints as its agent to receive the service of notice
of any dispossess or other proceedings, or any other notices pursuant to this
Lease, the person in charge of or occupying the demised premises at the time,
and, if no person shall be in charge of or occupying the same, then such service
may be made by attaching the same on the main entrance of the demised premises.

      79. NO JOINT VENTURE

      This Lease shall not be deemed or construed to create or establish any
relationship of partnership or joint venture or similar relationship or
arrangement between Landlord and Tenant.

      80. NO DISCRIMINATION

      Tenant shall abide by all laws from time to time in effect prohibiting or
regulating discrimination or segregation by reason of race, color, religion,
national origin, ancestry, sex, age, disability or marital status in any sale,
transfer or assignment of its interest that is permitted under this Lease or in
the subleasing, use or occupancy of the demised premises or any part thereof,
including any services provided or privileges granted in connection therewith.

      81. CONVERSION TO A LIMITED LIABILITY ENTITY

      a. No Conversion Without Consent. Anything herein to the contrary
notwithstanding, if Tenant is a limited or general partnership (or is comprised
of two (2) or more persons, individually or as co-partners), the change or
conversion of Tenant to (i) a limited liability company, (ii) a limited
liability partnership, or (iii) any other entity which possesses the
characteristics of limited liability (any such limited liability company,
limited liability partnership, or entity is collectively referred to as a
“Limited Liability Entity”) shall be prohibited unless the prior written consent
of Landlord is obtained, which consent may be withheld in Landlord’s sole
discretion.

20

--------------------------------------------------------------------------------



      b. Conditions to Consent. Notwithstanding the foregoing in Subparagraph
(a), Landlord agrees not to unreasonably withhold or delay such consent provided
that:

      (1) The Limited Liability Entity succeeds to all or substantially all of
Tenant’s business and assets;

      (2) The Limited Liability Entity shall have a net worth (“Net Worth”),
determined in accordance with generally accepted accounting principles,
consistently applied, of not less than the greater of the Net Worth of Tenant on
(i) the date of execution of the Lease, or (ii) the day immediately preceding
the proposed effective date of such conversion;

      (3) Tenant is not in default of any of the terms, covenants, or conditions
of this Lease on the proposed effective date of such conversion;

      (4) Tenant shall cause each partner of Tenant to execute and deliver to
Landlord an agreement, in form and substance satisfactory to Landlord, wherein
each such partner agrees to remain personally liable for all of the terms,
covenants, and conditions of the Lease that are to be observed and performed by
the Limited Liability Entity; and

      (5) Tenant shall reimburse Landlord within ten (10) days following demand
by Landlord for any and all reasonable costs and expenses that may be incurred
by Landlord in connection with said conversion of Tenant to a Limited Liability
Entity, including, without limitation, any attorney’s fees and disbursements.

      82. CONFIDENTIALITY

      Tenant agrees to maintain the terms and conditions of this Lease in
confidence and, without limiting the generality of the foregoing, further agrees
not to disclose such terms and conditions to any other tenant or prospective
tenant; provided, however, that Tenant shall be entitled to disclose such terms
and conditions to Tenant’s financial and legal advisors and to any lender with
respect to the demised premises.

      83. SECURITY DEPOSIT INCREASE

      If Tenant is in default under this Lease more than three times within any
twelve month period, irrespective of whether or not such default is cured, then,
without limiting Landlord’s other rights and remedies provided for in this Lease
or at law or equity, the security deposit shall automatically be increased by an
amount equal to the greater of:

      (a) Two times the original security deposit; or

      (b) Three months’ base rent.

      The foregoing increase shall be paid by Tenant within three (3) days
following demand therefor from Landlord.

      84. MOVE-IN AND MOVE-OUT

      The Building rules and regulations regarding moving in to the demised
premises and moving out of the demised premises are annexed hereto as Exhibits
B-1 and B-2 respectively and are fully incorporated herein. Tenant’s failure to
comply with these rules and regulations shall be deemed a default hereunder.

21

--------------------------------------------------------------------------------



      85. PROHIBITED PARTIES

      Tenant certifies and represents that:

      a. It is not (nor is it acting, directly or indirectly, for or on behalf
of) any person, group, entity, or nation named by any Executive Order or the
United States Treasury Department as a terrorist, “Specially Designated National
and Blocked Person,” or other banned or blocked person, entity, nation or
transaction pursuant to any law, order, rule, or regulation that is enforced or
administered by the Office of Foreign Assets Control; and

      b. It has not executed this Lease, directly or indirectly as or on behalf
of, or instigating or facilitating this Lease, directly or indirectly as or on
behalf of, any such person, group, entity, or nation.

      Tenant hereby agrees to defend, indemnify, and hold harmless Landlord,
Landlord’s managing agent, and Landlord’s lender from and against any and all
claims, damages, losses, risks, liabilities, and expenses (including attorney’s
fees and costs) arising from or related to any breach of the foregoing
certification and representation.

      86. Throughout this lease and rider attached thereto, the terms “Owner”
and “Landlord” are synonymous and interchangeable, both terms identifying
Goodrich Executive L.L.C. with reference to the demised premises.

      87. EXISTING FURNITURE – “AS IS”

      Tenant understands and acknowledges that there is furniture in the
premises left by the prior tenant. Landlord shall permit Tenant to use this
furniture but makes no representations or warranties about this furniture. As
such, Tenant is using this furniture at its own risk and understands that either
the prior tenant or a third party claiming rights to this furniture may be
entitled to remove this furniture at some point during Tenant’s occupancy of the
demised premises. In such case, Landlord shall have no liability to Tenant and
Tenant waives any and all claims against Landlord with respect to this
furniture.

      The above terms and conditions contained in this rider to the lease to
which it is attached and incorporated therein between Goodrich Executive L.L.C.
as Landlord and Tetragenex Pharmaceuticals, Inc. as Tenant are agreed to and
accepted.

WITNESS:       LANDLORD:           GOODRICH EXECUTIVE L.L.C.    
BY:
  Goodrich Management Corp., Agent                               WITNESS:      
TENANT:                   TETRAGENEX PHARMACEUTICALS, INC.


 

 

 

22

--------------------------------------------------------------------------------



EXHIBIT A

GOODRICH EXECUTIVE L.L.C. TO TETRAGENEX PHARMACEUTICALS, INC.

560 SYLVAN AVENUE   PART 3RD FLOOR

ENGLEWOOD CLIFFS, NEW JERSEY

     Tenant’s demised premises and its approximate location on the third floor
are shown in the diagrams below, which are provided for illustrative purposes
and are not drawn to scale.

23

--------------------------------------------------------------------------------



EXHIBIT B-1

560 SYLVAN AVENUE

BUILDING RULES AND REGULATIONS REGARDING MOVE-INS

      1. Tenants may only move into their premises Monday through Friday
(holidays excepted) between the hours of 9:00 a.m. and 4:00 p.m. Tenant must
schedule their move-in through the Building management office once they are
notified their space is ready for occupancy.

      2. Tenant must provide Landlord with a valid Certificate of Insurance
prior to moving into the premises. The Certificate of Insurance must comply with
the requirements set forth in tenant’s lease (including worker’s compensation
coverage) and must name Goodrich Executive L.L.C. and Goodrich Management Corp.
as additional insureds.

      3. Tenant must employ a licensed moving company who must provide a
Certificate of Insurance in limits acceptable to Landlord (not less than $2
million dollars coverage per occurrence), including worker’s compensation
coverage, and naming Goodrich Executive L.L.C. and Goodrich Management Corp. as
additional insureds. The mover’s insurance carrier must have an A.M. Best rating
of “A-” or better.

      4. Tenant’s moving company must use masonite to protect the Building
carpeting, padding to protect elevator walls, and hand trucks to move all
furniture from the premises.

      5. All move-ins shall be through the rear ramp of the Building and not
through the front door and side doors.

      6. Tenant must complete the Tenant Information Form provided by Landlord
upon taking occupancy of the premises.

24

--------------------------------------------------------------------------------



EXHIBIT B-2

560 SYLVAN AVENUE

BUILDING RULES AND REGULATIONS REGARDING MOVE-OUTS

      1. Tenants may only move out of their premises Monday through Friday
(holidays excepted) between the hours of 9:00 a.m. and 4:00 p.m. Tenant must
provide Landlord with not less than three (3) business days’ prior written
notice before moving out of their premises.

      2. Tenant must have a valid Certificate of Insurance on file with the
Building management office in accordance with the requirements set forth in
tenant’s lease (including worker’s compensation coverage), naming Goodrich
Executive L.L.C. and Goodrich Management Corp. as additional insureds.

      3. Tenant must employ a licensed moving company who must provide a
Certificate of Insurance in limits acceptable to Landlord (not less than $2
million dollars coverage per occurrence), including worker’s compensation
coverage, and naming Goodrich Executive L.L.C. and Goodrich Management Corp. as
additional insureds. The mover’s insurance carrier must have an A.M. Best rating
of “A-” or better.

      4. Tenant’s moving company must use masonite to protect the Building
carpeting, padding to protect elevator walls, and hand trucks to move all
furniture from the premises.

      5. All move-outs shall be through the rear ramp of the Building and not
through the front door and side doors. Tenant must remove all furniture,
equipment, fixtures, bulk items, and other large items of personal property
off-site, and shall not attempt to dispose of these items in the Building
dumpsters.

      6. Tenant must provide Landlord with a forwarding address and telephone
number. This must be the tenant’s information and not that of an attorney or
agent. Post office box addresses are unacceptable.

      7. Tenant’s premises must be left in the condition required under the
Lease.

      8. Tenant must return all keys and access cards to Landlord.

25

--------------------------------------------------------------------------------